Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 1 of 35




                                              MJ19-554




11/14/19
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 2 of 35




              AFFIDAVIT OF RYAN C. SMITH




      I.   INTRODUCTION AND AGENT BACKGROUND




                                                   et seq
        Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 3 of 35




                        II.    PURPOSE OF THIS AFFIDAVIT




                                                                        Distribution of, and
Possession with Intent to Distribute, Controlled Substances
                  Conspiracy to Distribute, and to Possess with the Intent to Distribute,
Controlled Substances                                                     Money
Laundering                                          Possession of a Firearm in
Furtherance of Drug Trafficking


             a.      Target Item
                  Target Item
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 4 of 35




       Target Item



            III.     SOURCES OF INFORMATION




                                                   i.e




     Target Item
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 5 of 35




           IV.   SUMMARY OF INVESTIGATION
        Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 6 of 35




                 United States v. Woolard, et al.             Conspiracy to
Distribute Controlled Substances
                  Money Laundering Conspiracy
        Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 7 of 35




             United States v. Woolard, et al.
                                                         Conspiracy to
Distribute Controlled Substances




            Conspiracy to Commit Money Laundering


         Money Laundering
        Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 8 of 35




                               V.     PROBABLE CAUSE
A.    Background




                  United States v. Woolard, et al.                      Conspiracy to
Distribute Controlled Substances
                         Possession of Furanyl Fentanyl with Intent to Distribute


                                     Possession of Furanyl Fentanyl with Intent to
Distribute
             Felon in Possession of Firearms
                 Possession of Firearms in Furtherance of a Drug Trafficking Offense
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 9 of 35




                         Miranda
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 10 of 35
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 11 of 35
       Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 12 of 35




                 United States v. Woolard, et al.            Conspiracy to
Distribute Controlled Substances
       Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 13 of 35




                  Money Laundering Conspiracy


Felon in Possession of Firearms     Unlawful User of Controlled Substances in
Possession of Firearms                                          Possession of
Firearms in Furtherance of a Drug Trafficking Offense
                                                        Possession of Firearms in
Furtherance of a Drug Trafficking Offense




B.    GPS Tracking and Arrest of PELAYO
      Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 14 of 35




C.   Pelayo’s money laundering activity
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 15 of 35
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 16 of 35
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 17 of 35
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 18 of 35
     Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 19 of 35




                                           Bank Item
        Clear Date Statement Description                 Deposit
                                           Description




                                                         $40,000.00




Clear Date                   Statement Description                    Deposit
       Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 20 of 35




C.    Interview of A.E.




                                                              Target Item


Target Item                                              Target Item
       Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 21 of 35




  Target Item


                                             Target Item
                                             Target Item
                                                                  Target Item


                                   Target Item             Target Item




                                                                        Target
Item    Target Item


                                      Target Item




                                                    Target Item
             Target Item              Target Item




       VI.      KNOWLEDGE BASED ON TRAINING AND EXPERIENCE
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 22 of 35
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 23 of 35
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 24 of 35
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 25 of 35
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 26 of 35
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 27 of 35




          Target Item.
Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 28 of 35




                            14th
        Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 29 of 35




                                  ATTACHMENT A

                             (Target Item to Be Searched)

       The Target Item is a black hard shell American Tourister suitcase. The Target Item
was obtained on November 7, 2019, from A.E.. The Target Item was assigned DEA
exhibit number N-654 and is currently being stored as evidence at the DEA Bellingham
Resident Office.
        Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 30 of 35




                                   ATTACHMENT B

                                   Items to Be Sei ed

                                                                                   Target

Item

                                 Distribution of, and Possession with Intent to Distribute,

Controlled Substances                                              Conspiracy to

Distribute, and to Possess with the Intent to Distribute, Controlled

                                              Money Laundering

                    Possession of a Firearm in Furtherance of Drug Trafficking




 Page     Attac ment B
       Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 31 of 35




Page    Attac ment B
       Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 32 of 35




Page    Attac ment B
         Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 33 of 35




Page 4    Attac ment B
       Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 34 of 35




Page    Attac ment B
       Case 2:19-mj-00554-PLM Document 1 Filed 11/14/19 Page 35 of 35




AGENTS ARE AUTHORI ED TO SEI E AND SEARCH MOBILE PHONES

AND TABLETS UNDER THE PARAMETERS SET FORTH ABOVE. AGENTS

ARE AUTHORI ED TO SEI E, BUT NOT SEARCH, ANY OTHER

COMPUTERS AND ELECTRONIC STORAGE MEDIA AS DEFINED ABOVE,

ANY SEARCH OF WHICH MUST BE CONDUCTED PURSUANT TO A

SEPARATE SEARCH WARRANT OBTAINED FROM THE WESTERN

DISTRICT OF WASHINGTON.




Page    Attac ment B
